DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s amendments and arguments filed 10 January 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 24, 27-34, 39-40 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the in the tissue sample and liberating at least some of the copies of the first and second mass tags from a location of interest in the tissue sample.  As such, the limitations “depositing multiple copies of a first mass tag in the tissue sample”, “depositing multiple copies of a second mass tag in the tissue sample” and “liberating at least some of the multiple copies of the first mass tags and at least some of the multiple copies of the second mass tags from a location of interest in the tissue sample” are rejected as new matter for not having support in the Cantor reference, which is incorporated by reference into the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22, 24, 27-34, 39-40 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the first and second mass tags bound to a target via first and second antibodies of probes, but recites only that multiple copies of the first and second mass tags are deposited in the tissue sample.  The multiple copies of the first and second mass tags are not recited as associated or bound with the tissue sample in 
Claim 20 recites that multiple copies of first and second mass tags are deposited in the tissue sample and that the multiple copies correspond to only a portion of first and second multimeric moieties that make up the labeling unit comprising the first and second mass tags.  Cantor fails to provide a definition for “copies” of the first and second mass tags.  Turning to the dictionary definition of “copy” Merriam-Webster defines a copy as an imitation, transcript or reproduction of an original work.  As such, given the dictionary definition of “copy” one having ordinary skill would expect the copies of the first and second tags to be identical to the first and second tags.  The term “copies” is confusing because it is unclear how the copies of the first and second tags are actually copies when they correspond to only portions of the multimeric moieties that form the mass tags.  It is unclear whether the copies of mass tags are identical to the mass tags or whether they are not actual copies of the mass tags.

Response to Arguments
Applicant’s amendments and arguments, filed 10 January 2022, with respect to the pending claims have been fully considered and are persuasive in light of the amendments to claim 20.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the inclusion of new matter in the amendment to claim 20, particularly the limitations of
“depositing multiple copies of a first mass tag in the tissue sample”, “depositing multiple copies of a second mass tag in the tissue sample” and “liberating at least some of the multiple copies of the first mass tags and at least some of the multiple copies of the second mass tags from a location of interest in the tissue sample”.

Allowable Subject Matter
Claims 20-22, 24, 27-34, 39-40 and 43-45 are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of depositing multiple copies of first and second mass tags in a tissue sample and liberating at least some of the multiple copies of mass tags from a location of interest in the tissue sample, wherein each of the mass tags comprise multimeric moieties of multiple monomer units and each of the liberated copies of mass tags correspond to only a portion of first and second multimeric moieties.
The closest prior art is Cantor et al. (US 2009/0305237) which teach a method comprising labeling target biological molecules of a tissue sample by initially binding first and second probes comprising first and second antibodies conjugated to a first labeling unit comprising a first mass tag and performing PCR on the mass tags to deposit multiple copies of the first and second probes, wherein the first and second mass tags .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641